UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2284



SYLVIE MEYET,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-290-013)


Submitted:   February 16, 2007            Decided:   March 19, 2007


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Matthew R.
Oakes, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sylvie Meyet, a native and citizen of Gabon, petitions

for    review    of    an   order   of    the    Board    of    Immigration    Appeals

(Board) affirming without opinion the immigration judge’s denial of

her applications for asylum, withholding of removal, and protection

under the Convention Against Torture.                    We treat the immigration

judge’s reasoning as that of the Board’s in our review.                       Haoua v.

Gonzales, 472 F.3d 227, 231 (4th Cir. 2007) (citing Camara v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004)).

            Meyet challenges the Board’s finding that her testimony

was not credible and that she otherwise failed to meet her burden

of    proving    her   eligibility       for    asylum.    We    will   reverse     this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We    have      reviewed     the    administrative      record    and    the

immigration judge’s decision and find that substantial evidence

supports the adverse credibility finding and the ruling that Meyet

failed to establish past persecution or a well-founded fear of

future    persecution       as   necessary      to   establish     eligibility       for

asylum.    See 8 C.F.R. § 1208.13(a) (2006) (stating that the burden


                                         - 2 -
of proof is on the alien to establish eligibility for asylum);

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).   Moreover,

as Meyet cannot sustain her burden on the asylum claim, she cannot

establish her entitlement to withholding of removal.    See Camara,

378 F.3d at 367 (“Because the burden of proof for withholding of

removal is higher than for asylum--even though the facts that must

be proved are the same--an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

          Meyet did not present an argument concerning the denial

of protection under the Convention Against Torture to the Board.

We lack jurisdiction over any claim that was not administratively

exhausted.   8 U.S.C. § 1252(d)(1) (2000); Gandziami-Mickhou v.

Gonzales, 445 F.3d 351, 359 n.2 (4th Cir. 2006) (citing Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004)).

          We also lack jurisdiction to review Meyet’s challenge to

the denial of voluntary departure.    See 8 U.S.C. § 1229c(f) (2000)

(“No court shall have jurisdiction over an appeal from denial of a

request for an order of voluntary departure . . . .”); 8 U.S.C.

§ 1252(a)(2)(B)(i) (2000) (“[N]o court shall have jurisdiction to

review any judgment regarding the granting of relief under section

. . . 1229c [the section governing voluntary departure].”); see

also Ngarurih v. Ashcroft, 371 F.3d 182, 193 (4th Cir. 2004)

(“Section 1229c specifically precludes review of a denial of a


                              - 3 -
request for voluntary departure . . . . Likewise, the general

judicial review provision precludes review of orders granting

voluntary departure.”).

          Accordingly, we deny Meyet’s petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 4 -